Title: To James Madison from Jacob Wagner, 19 September 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 19 Septr. 1806.

In the Globe of the 23 July you will See that Mr. Erskine has been appointed to sSucceed Mr. Merry.  As this notice is extracted from the London Gazette, no more doubt remains of Lord Selkirk having declined it.
Respecting Jones’ case at New York the draft I have made proceeds upon a doctrine laid down in Jenkins in many places and repeated by Woodeson, That the Renvoy of offenders, except when required by treaty, by state-policy or the peculiarity of circumstances, is gone into disuse: Though I Suppose that the American tribunal has no right to take cognizance where neither the vessel, the deceased nor the culprit belong to us.  In Mr. Marshall’s celebrated Speech respecting Jonathan Robbins the law is forcibly stated to decline the cognizance in such a case; but if the Court is mistaken Jones’ counsel must advise a writ of error.
The Collector of Norfolk speaks of but one clearance obtained by Cooper; and there is every reason to believe that Cooper & every soul on board perished in the late storm, as his wife and the part of his family not with him did on board another vessel.
Mr. Yrujo’s late visit to Baltimore has excited much attention.  Perhaps the conjecture of the Aurora that it had commercial concerns for its object may not be wide of the mark; it might otherwise have been a conference with Genl. Turreau.  It is scarcely to be doubted, that the Anonymous letter herewith is the offspring of Foronda’s policy and resentment.  Mr. Erving’s intelligent manner of acting I have generally admired; and it is exemplified in the answers about Yrujo.  I should suppose that the Spanish theories about the rights of embassy would be very little countenanced at Paris, where the practice has ever been to ascribe very little respect to them.  I have the honor to remain, With respectful attacht. Yr. ob. Servt.

Jacob Wagner

